Citation Nr: 1610824	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for service-connected fracture of maxilla and zygomatic arch and maxillary bone. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2009 rating decision granted service connection for fracture of maxilla and zygomatic arch and maxillary bone and assigned an initial noncompensable (zero percent) rating decision.  During the appeal, a September 2013 rating decision increased the initial rating to 20 percent.

In April 2010, the Veteran requested a Board hearing.  In February 2015, he withdrew the hearing request.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran's representative stated that his service-connected fracture of maxilla and zygomatic arch and maxillary bone had worsened and requested a new VA examination as the last examination was in February 2012.  Thus, his service-connected fracture of maxilla and zygomatic arch and maxillary bone may have increased in severity since the most recent VA examinations from several years ago.  The Board therefore finds that this claim should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In light of the remand, any relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected fracture of maxilla and zygomatic arch and maxillary bone.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Following the above development, afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected fracture of maxilla and zygomatic arch and maxillary bone.  The Veteran's claims file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's fracture of maxilla and zygomatic arch and maxillary bone and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

